Name: Council Regulation (EEC) No 1456/82 of 18 May 1982 fixing for the 1982/83 marketing year the list of those Community regions which qualify for aid for durum wheat and the amount of such aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 164/18 Official Journal of the European Communities 14 . 6 . 82 COUNCIL REGULATION (EEC) No 1456/82 of 18 May 1982 fixing for the 1982/83 marketing year the list of those Community regions which qualify for aid for durum wheat and the amount of such aid HAS ADOPTED THIS REGULATION : Article 1 For the 1982/83 marketing year, the aid for durum wheat referred to in Article 10 of Regulation (EEC) No 2727/75 is hereby fixed at :  for the Italian and French regions listed in the Annex : 92-85 ECU per hectare,  for the Greek regions listed in the Annex :  66-14 ECU per hectare in areas entitled to national aid as being mountain areas within the meaning of the regulations applicable until 31 December 1980,  23-21 ECU per hectare in those areas of the same Greek regions which did not qualify for national aid. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( x ), as last amended by Council Regulation (EEC) No 1451/82 (2 ), and in particular Article 10 (3 ) thereof, Having regard to the 1979 Act of Accession, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas the purpose of the aid for durum wheat is to ensure a fair standard of living for the least well-off farmers in regions in which durum wheat is a traditional crop ; Whereas the rules regarding the alignment of aid as laid down in Article 68 of the 1979 Act of Accession apply to the aid for durum wheat applicable in Greece, Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . It shall apply from 1 August 1982 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 May 1982 . For the Council The President P. de KEERSMAEKER (*) OJ No L 281 , 1 . 11 . 1975 , p . 1 . ( 2 ) See page 1 of this Official Journal . (3 ) OJ No C 104, 26. 4 . 1982, p . 25 . (4 ) OJ No C 114, 6 . 5 . 1982 , p . 1 . 14 . 6 . 82 Official Journal of the European Communities No L 164/ 19 ANNEX ITALY FRANCE  ONIC administrative regions : Marseilles Administrative regions : Abruzzi Basilicata Calabria Campania Toulouse  Departments : ArdÃ ©che Drome Latium Marches Molise Apulia Sardinia GREECE  Regions : Sicily Tuscany Umbria Central Greece Peloponnese Ionian islands Thessaly Macedonia Aegean Islands  Mountain and hill-farming areas and less-favoured areas covered by Directive 75/268/EEC ( 1 ). (!) OJ No L 128 , 19. 5 . 1975, p . 1 .